Citation Nr: 0420657	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-08 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis, 
claimed as secondary to service-connected anxiety disorder 
with post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for gastroesophageal 
reflux disease, claimed as secondary to service-connected 
anxiety disorder with PTSD.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected anxiety disorder 
with PTSD.

4.  Entitlement to a disability rating in excess of 
30 percent for anxiety disorder with PTSD.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.




REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to May 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a compensable 
disability rating for the anxiety disorder, and denied 
entitlement to service connection for ulcerative colitis, 
gastroesophageal reflux disease, hypertension, and arthritis 
of the right knee.  The veteran perfected an appeal of that 
decision.  For good cause shown, the veteran's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2003).

In an April 2002 rating decision the RO increased the 
disability rating for the anxiety disorder from zero to 
10 percent.  In a March 2003 rating decision the RO revised 
the definition of the service-connected psychiatric disorder 
to include PTSD, and increased the rating to 30 percent.  The 
veteran contends that he is entitled to a higher rating, 
including a 100 percent schedular rating or a total rating 
based on individual unemployability.  For that reason the 
Board finds that the issue of the rating assigned for the 
psychiatric disorder remains in contention.

In the April 2002 rating decision the RO also granted service 
connection for arthritis of the right knee.  The Board finds 
that the grant of service connection constitutes a full grant 
of the benefit sought on appeal, and that that issue is no 
longer within the Board's jurisdiction.

In the April 2002 rating decision the RO also denied 
entitlement to a total rating based on individual 
unemployability.  The veteran submitted a notice of 
disagreement with that decision, and the RO issued a 
statement of the case on that issue in March 2004.  The RO 
accepted an April 2004 letter from the veteran's 
representative as a substantive appeal in lieu of a VA Form 9 
on this issue.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

As an initial matter the Board notes that the decisions on 
appeal were adjudicated based on a reconstructed claims file, 
in that the veteran's original claims file was apparently 
misplaced.  Because the veteran has been receiving VA 
benefits since shortly after he was separated from service in 
World War II, the absence of the evidence contained in his 
original claims file hinders the evaluation of his current 
disability in its historical context.  The RO notified the 
veteran in February 2001 that his original claims file could 
not be located, and asked him to submit copies of any 
relevant documents in his possession.  None of the historical 
evidence has, however, been reconstructed.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claims were pending 
at the RO on or after November 9, 2000, the provisions of the 
VCAA are applicable to his claims.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
Although the RO provided a VCAA notice to the veteran in 
February 2001 that informed him of the evidence needed to 
establish service connection based on direct incurrence, the 
RO has not informed him of the evidence needed to establish 
service connection for ulcerative colitis, gastroesophageal 
reflux disease, or hypertension as secondary to the service-
connected anxiety disorder with PTSD.  In addition, the RO 
has not informed the veteran of the evidence needed to 
substantiate his claim for a higher rating for the anxiety 
disorder with PTSD.  The Board is not able to grant the full 
benefits sought on appeal based on the evidence now of 
record.  The Board finds, therefore, that remand of the case 
is required.

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2003).  The Court 
defined "disability" in this context as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing in the 
absence of the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995).  

The available evidence indicates that the veteran has 
received treatment from the VA medical centers (MCs) in 
Augusta, Georgia, and Columbia, South Carolina, since shortly 
after his separation from service in 1946 until 2001.  The RO 
has not yet requested any of those records.  In order to 
properly reconstruct the claims file, those records should be 
obtained and associated with the claims file.  In addition, 
the veteran has received treatment from the VAMC in 
Charleston, South Carolina, including the outpatient clinic 
in Beaufort, South Carolina, since 2001.  All of the records 
in the control of the Charleston VAMC have not been 
associated with the claims file.

The available evidence also indicates that the veteran has 
received treatment for ulcerative colitis, gastroesophageal 
reflux disease, and hypertension from private physicians 
since the 1950s.  Evidence of that treatment is relevant in 
determining whether those disorders are etiologically related 
to the anxiety disorder with PTSD.  The RO should make 
reasonable effort, therefore, to obtain the records of that 
treatment.

Pursuant to 38 U.S.C.A. § 5103A(d) (West 2002), in a claim 
for compensation benefits the duty to assist includes 
providing a VA medical examination or obtaining a medical 
opinion if VA determines that such an examination or opinion 
is necessary to make a decision on the claim.  The veteran 
has not been provided a medical examination pertaining to his 
claim for service connection for ulcerative colitis, 
gastroesophageal reflux disease, or hypertension, nor has the 
RO obtained a medical opinion regarding the claimed nexus 
between those disorders and the service-connected anxiety 
disorder with PTSD.  The veteran's representative has asked 
that the case be remanded to the RO to obtain such an 
opinion, and the Board concurs with that request.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that the notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for ulcerative 
colitis, gastroesophageal reflux disease, 
hypertension, or a psychiatric disorder 
since his separation from service.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VAMCs in Augusta, 
Georgia; Columbia, South Carolina; and 
Charleston, South Carolina.  If the RO is 
not able to obtain the identified 
records, the claims file should be 
documented to that effect and the veteran 
so notified.

3.  After the development requested above 
is completed to the extent possible, the 
RO should provide the veteran a VA 
medical examination in order to determine 
the etiology of his ulcerative colitis, 
gastroesophageal reflux disease, and 
hypertension.  The claims file and a copy 
of this remand should be made available 
to and be reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.

The examiner should conduct an 
examination and, based on the results of 
the examination, review of the medical 
evidence of record, and sound medical 
principles, provide an opinion regarding 
the etiology of the ulcerative colitis, 
gastroesophageal reflux disease, and 
hypertension.  Specifically, the examiner 
should provide an opinion on whether any 
of those disorders is at least as likely 
as not (a probability of 50 percent or 
greater) caused or aggravated by the 
service-connected anxiety disorder with 
PTSD.  If the examiner finds that any of 
those disorders is aggravated by the 
anxiety disorder with PTSD, he/she should 
quantify the degree of aggravation.

4.  The RO should afford the veteran a VA 
psychiatric examination in order to 
determine the nature and severity of his 
psychiatric symptomatology.  The claims 
file and a separate copy of this remand 
must be made available to and be reviewed 
by the examiner.  If the examiner finds 
that a social and industrial survey is 
necessary in order to document the 
impairment in social and occupational 
functioning resulting from the service-
connected psychiatric disorder, the 
survey should be conducted.

The psychiatrist should conduct a 
psychiatric examination and provide a 
complete description of the history of 
the psychiatric disorder and the current 
symptomatology that affects the veteran's 
social and occupational functioning.  The 
examiner should provide a Global 
Assessment of Functioning (GAF) score in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders.  The examiner 
should also provide an opinion on the 
extent to which the veteran's psychiatric 
symptomatology affects his ability to 
adapt and function in a work environment, 
in terms of how any occupational and 
social impairment found impacts his work 
efficiency, ability to perform 
occupational tasks, and ability to 
establish or maintain effective work and 
social relationships.  The examiner 
should also provide an opinion on whether 
the combination of the veteran's service-
connected disabilities, consisting 
primarily of the anxiety disorder with 
PTSD and a below the knee amputation of 
the right leg, prevent him from engaging 
in substantially gainful employment.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

